STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CALEB WILSON AND DERRICK NO. 2022 CW 0490
DAVIS

VERSUS

STATE OF LOUISIANA THROUGH
THE BOARD OF SUPERVISORS OF
THE LOUISIANA STATE
UNIVERSITY AND AGRICULTURAL
AND MECHANICAL COLLEGE (LSU)
AND THE LSU AGRICULTURE
DEPARTMENT; AND CHARLES
WAHL; STATE OFFICE OF RISK
MANAGEMENT THROUGH SEDGWICK;
CHASE WILLIAMS AND ALLSTATE AUGUST 29, 2022
INS. CO, AND XYZ INS. CO.

 

In Re: State of Louisiana, through the Board of Supervisors
of the Louisiana State University and Agricultural and
Mechanical College (LSU) and the LSU Agriculture
Department; Charles Wahl; and State Office of Risk
Management through Sedgwick, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 711,973.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED WITH ORDER. The trial court’s March 8, 2022
judgment, which overruled the Exception of No Cause of Action
filed by defendants, State of Louisiana Through the Board of
Supervisors of the Louisiana State University and Agricultural
and Mechanical College (LSU) and the LSU Agriculture Department,
Charles Wahl, State Office of Risk Management Through Sedgwick,
is reversed. The Petition for Damages has alleged no breach of
duty on behalf of the State Office of Risk Management Through
Sedgwick, pursuant to La. R.S. 39:1535 or otherwise. See also
La. R.S. 39:1538(D) (“there shall be no direct action against
the Self-Insurance Fund”). Accordingly, we grant the Exception
of No Cause of Action, dismissing the claims of plaintiffs,
Caleb Wilson and Derrick Davis, against defendant, State Office
of Risk Management Through Sedgwick. However, this matter is
remanded to the trial court with instruction to allow the
plaintiffs, Caleb Wilson and Derrick Davis, the opportunity to
amend their petition to remove the grounds of the objection, if
they can, within a delay deemed reasonable by the trial court.
La. Code Civ. P. art. 934.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASal

DEPUTY CLERK OF COURT
FOR THE COURT